Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 9/16/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendment, remarks, and 1.132 declaration of Mark Sale, filed 9/16/21, have been entered.

2.   Claim 7 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions or species.

Claims 2, 3, 6, 8-11, 15, and 18-27 are under examination.

3.   The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.   Claims 2, 3, 6, 8-11, 15, and 18-27 stand rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No.7,169,898 (of record) in view of U.S. Patent No. 6,379,668 (of record).

As set forth previously, The ‘898 patent teaches a method of treating transplant rejection, said method comprising the administration of soluble CD83 (sCD83).  Combination of sCD83 with other immunosuppressive agents is also taught (see particularly column 4, line 64 – column 5, line 1, and column 12, line 23-55).  

	The reference differs from the claimed invention in that it does not teach the claimed method further comprising the combined administration sirolimus and an α-CD45RB mAb.

The ‘668 patent teaches a method of treating transplant rejection, said method comprising the administration of an α-CD45RB mAb in combination with sirolimus (see particularly column 2, lines 33-50, column 5, lines 40-42, and column 10, lines 51-56).  

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer the sCD83 of the ‘898 application in combination with the α-CD45RB mAb and sirolimus of the ‘668 patent for the treatment of transplant rejection.  The combination would have been expected to provide a more effective treatment than the administration of any of the three reagents alone.  The combining of known equivalents, in this case anti-rejection therapeutic agents, for the same purpose, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06.  Sound scientific reasoning would lead the ordinarily skilled artisan to have a reasonable expectation of success in creating an even more efficient treatment for transplant, with fewer unwanted side-effects, than would be provided by the administration of any of the reagents alone.  Note that the dependent claims recite limitations drawn only to the timing and routes of administration.  The optimization of such parameters would have fallen well within the purview of the ordinarily skilled artisan at the time of the invention.

Likewise, the previously add dependent Claims 18-27 recite limitations drawn only to the timing and routes of administration.  The optimization of such parameters would have fallen well within the purview of the ordinarily skilled artisan at the time of the invention.  Claims 26 and 27 are included in the rejection because the transplant itself comprises, “an antigen associated with the transplanted tissue”.

Applicant’s arguments filed 9/16/21, have been fully considered but are not found persuasive.  Applicant cites the newly submitted 1.132 declaration of Mark Sale.  Said declaration will be considered here.

After detailing his 20+ years of experience (see particularly Attachment A), the declarant makes the statement:
“I have extensive experience in pharmacokinetic/pharmacodynamic modeling, such as, for example, conducting complex population PK analyses across diverse therapeutic areas. Thus, I am qualified to provide an opinion as to what a person of ordinary skill in the field of immunotherapies comprising the use of CD83 would have known and concluded as of August 18, 2006.”

Such is clearly a complete contradiction, i.e., the declarant is saying that he is both a highly qualified expert and at the same time an ordinarily skilled artisan.  Clearly he cannot be both.

Regardless, the declarant goes on to reject the “lay definition” of synergy.

The declarant’s rejection is noted, however, it is not in itself a persuasive argument.

The declarant goes on to state that he accepts the 1953 definition of Loewe.

The declarant is reminded (as he himself argues) that obviousness is considered in the light of the knowledge of an ordinarily skilled artisan and not in the light of an obscure 68+ year old reference seen through the eyes of a highly skilled expert.  Indeed, the question can be reasonably asked, can the highly skilled expert ever actually know how the ordinarily skilled artisan would view an issue?

The declarant goes on to cite Chou (2010) and Chou (2006), criticize the teachings therein, and opines:
“…in my opinion, a doubling of the expected survival is a remarkable improvement and clearly demonstrates a high degree of synergy.”

The declarant concludes by opining that the data of the application is “surprising”.

Regarding the declarant’s opinions, see MPEP 716.02(a) I.:
“…a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).

See also MPEP 2141.03, Level of Ordinary Skill in the Art:
“The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention…”,
““A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d 1397…”,
“The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984).”

	While the declarant is entitled to his opinions the examiner is not obligated to share them.

	Note that the remarks of 9/16/21 simply reiterate the declarant’s opinions and are addressed above.

5.   No claim is allowed.

6.   All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

G.R. Ewoldt, Ph.D., 4/13/21
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644